Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20140353786 to Anderson et al. (Anderson).
Regarding Claim 14, Anderson teaches a silicon drift detection element, comprising a top surface (of 302) into which a radiation is incident, wherein a light shielding film 201 is provided on the top surface.

Regarding Claim 15, Anderson teaches the silicon drift detection element according to claim 14, wherein the light shielding film reduces an amount of light incident into the top surface to less than 0.1% (Anderson shows all light blocked).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14- 19are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20140021361 to Yasui et al. (Yasui) in view of Anderson.
Regarding Claim 14, Yasui teaches a silicon drift detection element, comprising a top surface 1 into which a radiation is incident, but does not explicitly teach that a light shielding film is provided on the top surface.
However, in analogous art, Anderson teaches a light shield 201 on a detection element. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Anderson to protect the detection element from direct radiation, as taught by Anderson.

Regarding Claim 15, Yasui and Anderson teach the silicon drift detection element according to claim 14, wherein the light shielding film reduces an amount of light incident into the top surface to less than 0.1% (Anderson shows all light blocked).

Regarding Claim 16, Yasui and Anderson teach the silicon drift detection element according to claim 14, but do not explicitly teach that the light shielding film is a metallic film with a thickness exceeding 50 nm but less than 500 nm.
Anderson is silent regarding the material for the light shielding film. The person of ordinary skill may experiment with a limited set of commonly used materials and arrive at a metallic (vs. non-metallic, the only two options possible) with a good expectation of success, given the very small number of possibilities. See MPEP 2143E.
	The thickness of the light shielding film directly affects its ability to shield light, and is therefore a result effective variable, which can be optimized by the person of ordinary skill. See MPEP 2144.05(II)(B).

Regarding Claim 17, Yasui and Anderson teach the silicon drift detection element according to claim 14, but do not explicitly teach that the light shielding film is a carbon film.
Anderson is silent regarding the material for the light shielding film. The person of ordinary skill may experiment with a limited set of commonly used materials and arrive at an organic (vs. inorganic, the only two options possible) with a good expectation of success, given the very small number of possibilities. See MPEP 2143E.

Regarding Claim 18, Yasui and Anderson teach the silicon drift detection element according to claim 14, further comprising: 
a signal output electrode 3 which is provided in a back surface opposite to the top surface, into which an electric charge generated by an incidence of the radiation flows and which outputs a signal depending on the electric charge; 
a first electrode (not numbered; to the right and left of 1)which is provided in the top surface and to which a voltage is applied (intended use limitation that bears no weight); 
and a plurality of second electrodes (electrodes surrounding 3) that are provided in the back surface to surround the signal output electrode, but do not explicitly teach that they are positioned at different distances from the signal output electrode, wherein the second electrode has a shape where a length of the second electrode in one direction along the back surface is longer than a length thereof in the other direction along the back surface, and the signal output electrode includes a plurality of electrodes that are arranged in the one direction and are connected to each other (a review of the specification does not show any particular unexpected result or difference in operation given the particular shapes and arrangements of the electrodes, see MPEP 2144.04 (IV)(B) and (IV)(C)).

Regarding Claim 19, Yasui and Anderson teach the silicon drift detection element according to claim 14, further comprising: 
a signal output electrode which is provided in a back surface opposite to the top surface, into which an electric charge generated by an incidence of the radiation flows and which outputs a signal depending on the electric charge; 
a first electrode which is provided in the top surface and to which a voltage is applied; 
and a plurality of second electrodes that are provided in the back surface to surround the signal output electrode, and are positioned at different distances from the signal output electrode, wherein the second electrode has a shape where a length of the second electrode in one direction along the back surface is longer than a length thereof in the other direction along the back surface, and the signal output electrode includes a line electrode that is provided in the back surface to extend along the one direction (see above regarding size and arrangement).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812